
	
		III
		111th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Johnson submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 2009 as National
		  Aphasia Awareness Month and supporting efforts to increase awareness of
		  aphasia.
	
	
		Whereas aphasia is a communication impairment caused by
			 brain damage that typically results from a stroke;
		Whereas, while aphasia is most often the result of stroke
			 or brain injury, it can also occur with other neurological disorders, such as a
			 brain tumor;
		Whereas many people with aphasia also have weakness or
			 paralysis in the right leg and right arm, usually due to damage to the left
			 hemisphere of the brain, which controls language and movement on the right side
			 of the body;
		Whereas the effects of aphasia may include a loss of or
			 reduction in the ability to speak, comprehend, read, and write, but the
			 intelligence of a person with aphasia remains intact;
		Whereas, according to the National Institute of
			 Neurological Disorders and Stroke (referred to in this resolution as the
			 NINDS), stroke is the 3rd-leading cause of death in the United
			 States, ranking behind heart disease and cancer;
		Whereas stroke is a leading cause of serious, long-term
			 disability in the United States;
		Whereas the NINDS estimates that there are about 5,000,000
			 stroke survivors in the United States;
		Whereas the NINDS estimates that people in the United
			 States suffer about 750,000 strokes per year, with approximately
			 1/3 of the strokes resulting in aphasia;
		Whereas, according to the NINDS, aphasia affects at least
			 1,000,000 people in the United States;
		Whereas the NINDS estimates that more than 200,000 people
			 in the United States acquire the disorder each year;
		Whereas the National Aphasia Association is a unique
			 organization that provides communication strategies, support, and education for
			 people with aphasia and their caregivers throughout the United States;
			 and
		Whereas, as an advocacy organization for people with
			 aphasia and their caregivers, the National Aphasia Association envisions a
			 world that recognizes the silent disability of aphasia and
			 provides opportunity and fulfillment for people affected by aphasia: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 2009 as National Aphasia Awareness Month;
			(2)supports efforts
			 to increase awareness of aphasia;
			(3)recognizes that
			 strokes, a primary cause of aphasia, are the 3rd-largest cause of death and
			 disability in the United States;
			(4)acknowledges that
			 aphasia deserves more attention and study in order to find new solutions for
			 serving individuals experiencing aphasia and their caregivers;
			(5)supports efforts
			 to make the voices of people with aphasia heard, because people with aphasia
			 are often unable to communicate with others; and
			(6)encourages all
			 people in the United States to observe National Aphasia Awareness Month with
			 appropriate events and activities.
			
